 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    ALICIA SHAFFER,

 9                                   Plaintiff,             CASE NO. C19-1102-JCC-MAT

10           v.
                                                            ORDER RE: MOTION FOR LEAVE TO
11    FORTIVA FINANCIAL, LLC,                               FILE THIRD-PARTY COMPLAINT

12                                   Defendant.

13

14          Defendant Fortiva Financial LLC (“Fortiva”) filed a Motion for Leave to File Third-Party

15   Complaint. (Dkt. 18.) Plaintiff did not respond to the motion.

16          Under Federal Rule of Civil Procedure 14, “[a] defending party may, as third-party

17   plaintiff, serve a summons and complaint on a nonparty who is or may be liable to it for all or part

18   of the claim against it.” Fed. R. Civ. P. 14(a). If the third-party complaint is not filed within

19   fourteen days after service of the answer, then, as in the instant case, defendant must ask the court

20   for leave to implead. Fed. R. Civ. P. 14(a)(1). The defending party must show the third-party’s

21   liability “is in some way dependent on the outcome of the main claim and is secondary or

22   derivative thereto.” Stewart v. Am. Int’l Oil & Gas Co., 845 F.2d 196, 199 (9th Cir. 1988) (cited

23   source omitted). Rule 14 serves the purpose of avoiding duplicative litigation and encouraging



     ORDER
     PAGE - 1
 1   judicial efficiency. Southwest Admin., Inc. v. Rozay’s Transfer, 791 F.2d 769, 777 (9th Cir. 1986).

 2          The decision of whether to implead a third party lies within the discretion of the court.

 3   Stewart, 845 F.2d at 199. In addition to determining whether granting impleader would effectuate

 4   the Rule’s purpose, courts may consider factors such as: “(1) prejudice to the original plaintiff; (2)

 5   complication of issues at trial; (3) likelihood of trial delay; and (4) timeliness of the motion to

 6   implead.” Irwin v. Mascott, 94 F. Supp. 2d 1052, 1056 (N.D. Cal. 2000) (citation omitted).

 7          As described by Fortiva, this case, in which plaintiff alleges a violation of the Fair Credit

 8   Reporting Act, arises out of a credit line fraudulently obtained by plaintiff’s sister, Jennifer Smith.

 9   Fortiva now seeks to file a third-party complaint against Smith. It avers Smith’s fraudulent conduct

10   forced Fortiva to incur the time and expense of investigating plaintiff’s dispute and defending this

11   lawsuit, as well as the loss incurred in charging off the account balance remaining from Smith’s

12   fraudulent activity.

13          Plaintiff did not oppose defendant’s motion, which defendant timely submitted in

14   accordance with the deadlines set forth in the Court’s scheduling order. Having now considered

15   defendant’s timely and unopposed request, the Court finds no basis for denying the motion.

16   Accordingly, defendant’s Motion for Leave to File Third-Party Complaint (Dkt. 18) is

17   GRANTED. The Clerk is directed to send a copy of this Order to the parties and to the Honorable

18   John C. Coughenour.

19          DATED this 15th day of November, 2019.

20

21                                                          A
                                                            Mary Alice Theiler
22                                                          United States Magistrate Judge

23


     ORDER
     PAGE - 2
